Citation Nr: 0733550	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  
He served in the Republic of Vietnam between October 1968 and 
October 1969.  He died in January 1991, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.  In August 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  At her 
hearing, she also submitted a written copy of a statement 
that she read at the hearing.  Although a separate waiver of 
RO consideration was not received, the statement was a 
written form of her hearing testimony, and, currently, Board 
hearing testimony need not be referred to the RO for initial 
consideration, under 38 C.F.R. § 20.1304(c) (2007).  
Moreover, the evidence essentially recapitulated her prior 
arguments, and, as such, were reviewed by the RO.  


FINDINGS OF FACT

1.  The veteran died in January 1991, of squamous cell 
carcinoma of the penis, with squamous cell carcinoma of the 
soft palate and hypercalcemia of malignancy also contributing 
to death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  Carcinoma of the palate and penis began years after 
service, and was not due to any incident of service including 
presumed Agent Orange exposure during service in Vietnam; 
hypercalcemia was due to carcinoma of the penis.

4.  Evidence received since the August 2000 Board decision 
denying service connection for the cause of the veteran's 
death is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability; evidence 
received since the August 2000 Board decision denying 
Dependents' Educational Assistance (DEA) does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to DEA.  38 U.S.C.A. §§ 3500, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied in a May 2004 
letter to the claimant, sent prior to the adjudication of her 
application to reopen her claim.  The letter advised the 
claimant of the information necessary to substantiate a claim 
for service connection for the cause of the veteran's death, 
and of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran did not have 
any service-connected conditions at the time of death and the 
appellant was told in order to substantiate her claim there 
needed to be medical evidence showing that the condition 
(which caused death) was caused by an injury or disease that 
began in service.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  She was told to provide any relevant evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  She was specifically told that 
it was her responsibility to support the claims with 
appropriate evidence.  The letter also informed her of what 
constitutes new and material evidence to reopen a claim, of 
the reasons her prior claim was denied, and described what 
evidence would be necessary to substantiate the missing 
elements.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for DIC, she would not be assigned 
a disability rating, an effective date would be assigned; 
however, since the claim to reopen is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus, 
failure to provide this notice is harmless error, and the VA 
has satisfied its notification duties.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
available VA medical records are in the file.  The appellant 
has not identified any other potentially relevant evidence 
which has not been obtained.  A medical opinion was obtained 
in connection with the previous decision, and VA does not 
have a duty to obtain a medical opinion if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an additional opinion is not required. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, she is not 
prejudiced by the Board entering a decision at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  New an Material Evidence--Cause Of The Veteran's Death

Entitlement to service connection for the cause of the 
veteran's death was denied by the Board in a decision dated 
in August 2000.  The appellant's attempted appeal of that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) was dismissed in March 2001 for lack of 
jurisdiction, because the appeal had been untimely.  
Accordingly, the August 2000 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

The appellant's application to reopen her claim was received 
in June 2004.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

Evidence of record at the time of the August 2000 Board 
decision included two different death certificates, both 
certified copies.  Both showed that the veteran died at home 
in January 1991, at the age of 47 years, and both were signed 
by VA physicians.  The first one, filed February 4, 1991, was 
signed by J.S., M.D., and reported the immediate cause of 
death as squamous cell carcinoma of the penis and soft 
palate, of 2 to 3 years duration, due to or as a consequence 
of hypercalcemia of malignancy, of 2 to 3 months duration.  
The second, filed February 12, 1991, was signed by R.A., 
M.D., and listed the immediate cause of death as squamous 
cell carcinoma of the penis, of 13 months duration.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were squamous cell 
carcinoma of the soft palate, and hypercalcemia of 
malignancy.  No autopsy was performed.  At the time of his 
death, service connection was not in effect for any 
disabilities.  (Because, as discussed below, there is no new 
and material evidence to reopen the claim, it is not 
necessary to resolve these discrepancies in connection with 
this decision, although it is noteworthy that the latter 
certificate was signed by a physician who provided treatment 
for the veteran's cancer, as well as several letters on the 
appellant's behalf.)

Also of record were service medical records, which show that 
he was treated for tenderness of a pus-containing left 
inguinal lymph node, without penile ulcers, between February 
and March 1969.  In July of 1969 the veteran was diagnosed 
with possible GC and treated with tetracycline; tests for 
sexually transmitted disease and smears were ordered at that 
time.  In January 1970, balanitis was diagnosed and treated 
with topical antibiotic ointment and tetracycline and 
maintenance of good hygiene was recommended.  In March 1970, 
he was struck in the mouth, which loosened teeth #8, 9, and 
10.  In April 1970, teeth # 8 and 9, which were noted to be 
abscessing, were extracted.  A splint was inserted to 
stabilize teeth # 7 and 10.  The last note, in April 1970, 
was that he was to return in two weeks to remove the palatal 
splint.  His separation examination report dated in May 1970 
shows that his genitourinary system was clinically evaluated 
as normal, and that his jaws were wired.

A VA examination in January 1972 disclosed the genitor-
urinary system to be normal.  A special dental examination 
revealed the palatal splint to be still in place (although it 
was removed at that time).  The veteran said that he had been 
told to leave the plate in place as long as the upper teeth 
were loose.  The loose teeth were thought to be due to 
considerable vertical bone loss.  He was given an application 
for Class I treatment, due to trauma.  

In August 1987, the veteran was hospitalized in a VA facility 
for alcohol rehabilitation.  Physical examination disclosed 
an area of erosion on the right soft palate found to be 
squamous cell carcinoma.  A genitourinary consultant's 
diagnosis of a nodule on the penis was balanitis, which was 
treated with sitz baths and medicated soap.  In September 
1987, he was hospitalized for laser excision of squamous cell 
carcinoma of the soft palate.  The pathology report disclosed 
squamous cell carcinoma in the central portion of the 
specimen.  In July 1988, an eruption of the soft palate was 
biopsied, and found to be positive for severe dysplasia.  The 
lesion was excised by laser.  

In January 1990, he veteran was hospitalized in a VA 
hospital, with an approximately 8 to 12 month history of an 
enlarging lesion on the end of his penis.  Examination 
revealed a large weeping lesion at the distal end of the 
penis, extending onto the shaft.  There were several 
subcutaneous nodes along the shaft of the penis, as well as 
obvious left inguinal adenopathy.  Biopsies at both the 
proximal and distal ends were positive for squamous cell 
carcinoma, and, accordingly, the veteran underwent a total 
penectomy.  It was noted that the positive lymph nodes would 
be addressed at a later date.  

In April 1990, he was again admitted, after six weeks of 
antibiotics had failed to resolve palpable inguinal nodes.  
He underwent left inguinal and pelvic lymph node dissection, 
which disclosed positive left inguinal nodes and tumor 
thrombus.  In July 1990, a recurrent tumor in the left 
inguinal region was excised.  In August 1990, he was admitted 
for chemotherapy for metastatic squamous cell carcinoma of 
the penis.  Evidence that the tumor had continued to spread 
resulted in the discontinuance of this treatment.  He was 
hospitalized in September 1990, with hypercalcemia, 
attributed to metastatic squamous cell cancer.  Subsequent 
treatment was palliative, and the veteran died at home in 
January 1991.

R. A., M.D., staff oncologist at the VA hospital where the 
treatment was provided, wrote, in December 1991, that the 
veteran had a history of two types of cancer, squamous cell 
carcinoma of the palate, and squamous cell carcinoma of the 
penis.  He had smoked, had a prior history of alcohol abuse, 
and had apparently been exposed to Agent Orange in service.  
The veteran's palate cancer had originally been diagnosed and 
resected in August 1987 and he underwent additional 
resections for recurrent cancer of the palate in July 1988 
and July 1990.  He had developed a non-tender lesion on his 
penis in January 1989 which was later diagnosed as squamous 
cell carcinoma.  He underwent penectomy in January 1990, but 
the cancer subsequently recurred.  His subsequent course was 
complicated by hypercalcemia and he died in January 1991.

In a February 1996 letter, Dr. R.A. stated that the veteran 
died in January 1991 from squamous cell carcinoma of the 
penis.  The veteran brought the tumor to medical attention in 
late 1989, and underwent penectomy and pelvic lymph node 
dissection in January 1990.  The disease was too widespread 
for surgical cure, and he ultimately received palliative 
radiation therapy.  In addition, other medical problems 
included recurrent squamous cell carcinoma of the palate 
which was treated with local excision.  He stated that the 
etiology of penile cancer was unknown, but that it had been 
associated with poor penile hygiene and balanitis.  Dr. R.A. 
noted that the veteran was said to have been exposed to Agent 
Orange.  To his knowledge, the veteran "had no medical 
problems officially associated with Agent Orange exposure."  
"Given that the causes of cancer in general and the 
carcinogenicity of Agent Orange are still poorly understood, 
it is possible that exposure to Agent Orange caused [the 
veteran's] cancers."  He added that he was unaware of 
specific studies supporting a link between Agent Orange and 
cancers of the penis or palate.

In a May 1998 letter, Dr. R.A. stated that his assessment was 
that the veteran died from metastatic squamous cell carcinoma 
of the penis.  He noted that balanitis is known to be a risk 
factor for carcinoma of the penis, and that in general 
chronic inflammation from infectious or non-infectious causes 
can predispose the areas of inflammation to cancer.  The 
physician concluded, "It is, therefore, possible that the 
groin infection acquired by [the veteran] during his time in 
the service is related to his balanitis and carcinoma of the 
penis."  In addition, he stated that the veteran's squamous 
cell carcinoma of the soft palate was unrelated to his 
carcinoma of the penis, and that it was most likely due to 
the veteran's smoking.  However, he indicated that palate 
cancer is a respiratory cancer, and, although most likely due 
to the appellant's smoking, but if palate cancer was, as a 
respiratory cancer, "officially" associated with Agent 
orange exposure, it may support the appellant's claim.

Another VA staff oncologist provided an opinion in September 
1999 concerning the association of balanitis with squamous 
cell carcinoma of the penis.  The physician summarized the 
medical evidence of record, noting the veteran's medical 
history of a left inguinal lymph node enlargement in March 
1969 and balanitis diagnosed later in service.  The staff 
oncologist noted that the clinical diagnosis of balanitis was 
made by the treating urologist and that no pathological 
diagnosis or biopsy was done to show a diagnosis of balanitis 
xerotica obliterans.  He further added that the provided 
medical records did not reveal information regarding a 
chronic penile lesion or persistent inflammation or 
infection.  In general, the physician opined, chronic 
inflammation, infection and irritation predispose to cancer 
at the area of chronic irritation.  However, it was noted 
that, in this veteran, the provided medical record did not 
show that he had suffered from persistent inflammation, 
infection, or irritation that can cause squamous cell 
carcinoma.  The physician commented "Balanitis is a 
nonspecific diagnosis, which means inflammation/infection of 
the glans penis.  Indeed, if this patient had balanitis 
xerotica obliterans (a specific condition), then there are 
many case reports documenting in literature the association 
of balanitis xerotica obliterans with squamous cell carcinoma 
as well as development of carcinoma long after a lesion of 
balanitis xerotica obliterans has been treated."  The 
physician concluded that to the best of his understanding by 
review of the veteran's medical records, he could not make an 
association between the veteran's balanitis and his squamous 
cell carcinoma of the penis.

Also of record were the appellant's arguments, in numerous 
written statements, as well as in hearing testimony, that 
that the veteran's service in the Republic of Vietnam exposed 
him to Agent Orange, which contributed to his fatal cancer.  
She has argued that the veteran's treatment for balanitis 
during service is casually related to his squamous cell 
carcinoma of the penis.  She asserted that the palate cancer 
was related to Agent Orange exposure, and/or the dental 
trauma and subsequent treatment, which she felt was 
inadequate.  In her December 1996 RO hearing the appellant 
testified that she believed her husband contracted cancer of 
the penis and palate due to the infected waters in Asia, 
indicating that her husband worked in water purification in 
Vietnam.  She also stated that the cancer of the penis was 
due to recurrent episodes of balanitis while in service.

Based on this evidence, the Board denied the claim in August 
2000, on the grounds that the veteran's fatal cancer was not 
due to Agent Orange exposure, to balanitis, or to any other 
in-service events.  

Evidence received since then includes the appellant's 
statements, as well as testimony at her hearing before the 
undersigned, in which she continues to reiterate her belief 
that the veteran's death was caused by service, in 
particular, exposure to herbicides, including Agent Orange, 
while he was in Vietnam.  She contends that he had cancer of 
the palate and larynx, due to Agent Orange exposure, as well 
as to dental trauma for which he was provided inadequate 
treatment.  She also contends that the herbicide exposure led 
to cancer throughout his body, urinary tract and kidney and 
prostate problems, which led to a total penectomy in January 
1990.  She also contends that the hypercalcemia of malignancy 
was caused by Agent Orange exposure.  

These statements essentially reiterate arguments before the 
Board at the time of the prior decision.  Moreover, the 
statements speak to matters beyond her competence as a 
layperson.  The appellant is competent to give evidence about 
what she experienced or observed; for example, she is 
competent to report that she observed certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layperson, however, she is not competent to diagnose any 
medical disorder or render an opinion as to whether herbicide 
exposure .  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As noted in the prior decision, the law provides that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange), and 
there is a presumption of service incurrence for specified 
diseases, based on such exposure, if manifest to a 
compensable degree within specified periods.  See 38 U.S.C.A. 
§ 1116(b).  The presumptive diseases are selected by VA based 
on periodic review and evaluation by the National Academy of 
Sciences (NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
Agent Orange exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  At the time of the August 2000 
Board decisions, the presumptive diseases were chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  Since the 2000 
decision, type II diabetes mellitus and chronic lymphocytic 
leukemia have been determined to be associated with Agent 
Orange exposure, and added to the list of presumptive 
diseases.  38 U.S.C.A. § 1116(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

In addition, VA has published notice, in the Federal 
Register, of diseases determined to be not associated with 
exposure to herbicide agents on several occasions, most 
recently in June 2007.  See 72 FR 32395-32407 (June 12, 
2007).  In the most recent Federal Register notice, the 
question of oral cancers was addressed.  VA noted that oral, 
nasal, and pharyngeal cancers are difficult to study 
epidemiologically, as they are relatively rare in the United 
States.  Available studies were reviewed, including one study 
of Operation Ranch Hand Vietnam veterans who were involved in 
the aerial spraying of herbicides.  Cancers of the cavity 
between the jaw and cheek were examined, and no significant 
difference was reported between Ranch Hand veterans and a 
comparison group of veterans who did not spray herbicides.  
(Akhtar et al., 2004).  Taking account of the available 
evidence and NAS' analysis, the Secretary of VA found that 
the credible evidence against an association between 
herbicide exposure and oral, nasal, and pharyngeal cancers 
outweighs the credible evidence for such an association, and 
determined that a positive association does not exist.  72 FR 
at 32397 (June 12, 2007).  

Thus, neither carcinoma of the penis nor the palate is a 
presumptive disease listed in 38 C.F.R. § 3.309(e).  Although 
Dr. R.A. stated, in his 1996 letter, that carcinoma of the 
palate is a respiratory cancer, by law, a respiratory cancer 
is defined as cancer of the lung, bronchus, larynx, or 
trachea.  38 U.S.C.A. § 1116(a)(2)(F) (West 2002 & Supp. 
2006).  Oral cancers are not included as respiratory cancers, 
and, as discussed above, at this point, have been found to be 
not associated with Agent Orange exposure.  

Nevertheless, service connection may still be established 
with proof of actual, direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1040 (1995); Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  However, establishing "[a]ctual causation 
carries a very difficult burden of proof."  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board 
determined, in the prior decision, that the preponderance of 
the evidence was against actual causation by Agent Orange 
exposure.  The Board noted that with respect to the VA staff 
oncologist's statement in February 1996, he indicated that 
the veteran had no medical problems officially associated 
with Agent Orange exposure and that the etiology of the 
penile cancer was unknown.  In addition, he was unaware of 
specific studies supporting a link between Agent Orange and 
cancers of the penis or palate.  Thus, his statement that it 
is possible that exposure to Agent Orange caused the 
veteran's cancers was considered speculative in nature, 
because of the use of the term "possible" and because the 
physician did not submit any supporting clinical data or 
other rationale.  The Board observes that the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The Board was also persuaded by the 1999 medical opinion 
which concluded that the evidence did not show chronic or 
recurrent balanitis, or a diagnosis of balanitis xerotica 
obliterans, a specific condition associated with squamous 
cell carcinoma.  This, and the accompanying detailed 
explanation, was found to outweigh Dr. R.A.'s 1998 statement 
that it was possible that the veteran's groin infection in 
service was related to his balanitis and carcinoma of the 
penis. 

In sum, the evidence previously of record contained the 
appellant's contentions regarding what she believes to have 
caused his death.  However, the Board previously determined 
that the preponderance of the evidence was against a 
connection between Agent Orange exposure and the veteran's 
death.  The Board also determined that evidence against a the 
link between balanitis in service and later developing penile 
cancer outweighed the favorable evidence.  There is no 
medical evidence indicating that the veteran's dental 
trauma-which occurred after his return from Vietnam-was 
related to later diagnosed palate cancer, or that palate 
cancer was due to Agent Orange exposure.  As for 
hypercalcemia of malignancy, the medical evidence attributes 
this condition to his metastatic cancer of the penis.  

The Board appreciates that the appellant sincerely believes 
that her husband's death was due to service.  However, the 
Board previously denied the claim based on the identical 
medical evidence currently before the Board.  No additional 
medical evidence has been received, and she does not have the 
necessary medical expertise to establish a connection based 
on her own testimony.  Moreover, her statements essentially 
duplicate her contentions previously of record.  Hence, the 
Board finds that new and material evidence has not been 
presented, and the 2000 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against her claim, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Dependents' Educational Assistance (Chapter 35) Benefits

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. §§ 
3.807(a), 21.3020 (2006).

Entitlement to DEA was denied in the August 2000 Board 
decision on the basis that the threshold legal requirements 
of death were not met, as the veteran's death was not due to 
service-connected disability, and no other basis for DEA was 
potentially applicable.  See 38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).  As discussed 
above, service connection for the cause of the veteran's 
death remains denied; thus, the basic requirements for 
survivors' and dependents' educational assistance benefits 
have not been met, and the appellant's claim remains denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence to reopen a previously denied claim 
for service connection for the cause of the veteran's death 
has not been received, and the appeal is denied.

New and material evidence to reopen a previously denied claim 
for Dependents' Educational Assistance has not been received, 
and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


